COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 CECILIA M. SIMMONS,                                             No. 08-13-00204-CV
                                                 §
                             Appellant,                            Appeal from the
                                                 §
 v.                                                           County Court at Law No. 6
                                                 §
 OUTREACH HEALTH COMMUNITY                                    of El Paso County, Texas
 CARE SERVICES, L.P., d/b/a                      §
 OUTREACH HEALTH SERVICES,                                         (TC# 2011-2789)
                                                 §
                             Appellee.

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF NOVEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Parks, Judge
Parks, Judge (Sitting by assignment)